Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
1.	Claims 1-3, 6, 8-10, 12-13, 15-17 and 19-23 are all the claims.
2.	Claims 7, 11 and 18 are canceled and Claims 1, 8-10, 13, and 23 are amended in the Response of 7/12/2022.
3.	Claims 1-3, 6, 8-10, 12-13, 15-17 and 19-23 are all the claims under examination.
4.	Applicants amendment of the claims raises new grounds for rejection. This Office Action is final.

Information Disclosure Statement
5.	The IDS of 2/25/2022 has been considered and entered. The initialed and dated 1449 form is attached. 

Response to Request for Withdrawal of Terminal Disclaimer Over USPN 10,955,147
6.	The disposition by the Office of Petitions has issued on 11/23/2022 dismissing Applicants request for the withdrawal of the Terminal Disclaimer over USPN 10,955,147.
7.	A summary of the Examiner’s finding is follows.
	
    PNG
    media_image1.png
    593
    529
    media_image1.png
    Greyscale

	Response to Arguments
	Each of the specifications from ‘147 and ‘022 teach the following as regards claimed ranges:

    PNG
    media_image2.png
    127
    530
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    181
    519
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    46
    505
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    520
    544
    media_image5.png
    Greyscale

	Applicants have not provided sufficient legal and technical reasoning nor a rationale based on simple claim construction on why they are entitled to favorable decision on the request for withdrawal of the Terminal Disclaimer.

Terminal Disclaimer
8.	The terminal disclaimer filed on 7/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond: the expiration date of any patent granted on USPN 15/700,538 or USPN 15/824,055; and for the expiration date of the patents 9840566, 9777068 and 10294305, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 7-10 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn for the pending claims and moot for the canceled claims.
	a) Applicants have canceled Claim 7 rendering the rejection moot. Applicants have amended Claim 8 to depend from Claim 1 and to clarify the meaning of a treatment time as being the overall treatment regimen and comprising at least one treatment cycle of Claim 1. 
b) Applicants have amended Claim 8 to depend from Claim 1 and to clarify the meaning of a treatment time as being the overall treatment regimen and comprising at least one treatment cycle of Claim 1. 

	c) Applicants have amended Claim 9 to recite proper Markush-like or closed language for reciting “is” in the context of “or” with respect to the claimed species. 

	d) Applicants have amended Claims 10, 13 and 23 to delete “humanized” from the description of the mouse-human chimeric 14.18 antibody designated as ch14.18/CHO or ch14.18/SP2/0.

Claim Rejections - 35 USC § 102
10.	The rejection of Claims 1, 6-10, 12, 17 and 23 under pre-AIA  35 U.S.C. 102b as being anticipated by Zeng et al. (Molec. Immunol. 42 (2005) 1311-1319; cited in the IDS of 2/6/2020) as evidenced by Applicants specification and the HR-NBL-1/ESIOP study (Clincaltrials.gov (NCT01704716; "High Risk Neuroblastoma Study 1.8 of SIOP-Europe (SIOPEN)"; pp 1-17; 10/11/2012; PTO 892 form) is withdrawn for the pending claims and moot for the canceled claims.
	Applicants have amended Claim 1 to recite the dose amount, inter alia, from canceled Claim 11. None of the references teach any one of the daily dose amount for the at least one treatment cycle of from 28-49 days per cycle.

11.	The rejection of Claim(s) 1-2, 6-10, 12, 16-17 and 23 under pre-AIA  35 U.S.C. 102(b) as being anticipated by ClinicalTrials.gov Accession No. NCT00026312, version 1, Jan 27, 2003 (posted) (IDS 12/2/2021) is withdrawn for the pending claims and moot for the canceled claims.
	Applicants have amended Claim 1 to recite the dose amount, inter alia, from canceled Claim 11. None of the references teach any one of the daily dose amount for the at least one treatment cycle of from 28-49 days per cycle.

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	The provisional rejection of Claims 1-3, 6, 8-10, 12-13, 15-17 and 19-23 on the ground of nonstatutory double patenting as being unpatentable over claims 28-47 of copending Application No. 17,190,792 (US 20210221909) is maintained for reasons of record. A summary of the Examiner’s finding is follows.
	Each of the specifications from ‘792 and ‘022 teach the following as regards claimed ranges:

    PNG
    media_image2.png
    127
    530
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    181
    519
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    46
    505
    media_image4.png
    Greyscale


    PNG
    media_image6.png
    155
    527
    media_image6.png
    Greyscale

	Applicants have not provided sufficient legal and technical reasoning nor a rationale based on simple claim construction on why they are entitled to a withdrawal of the provisional rejection. Where the ranges are overlapping and Applicants have not shown the reference dosage to be critical, surprising, unexpected and/or improved, they have not established on the record why the specific dosage point of the reference is not obvious in view of the dosage range for the instant claims much less where the dosage point falls within the instant claimed range.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) The minimum dose (10 mg/m2/day in Claim 1) in a cycle of the minimum days (28 days in Claim 1) would yield a dose of 280 mg/m2 over the 28-day cycle. Instead Claims 21-22 are drawn to “a dose of 50 to 150 mg/m2/cycle” and “a dose of 100 mg/m2/cycle”, respectively. The claimed subject matter is unclear, indefinite and incongruous with what is claimed for the dose relative to the cycle as specified in Claim 1. The above calculation is for only one example of an aberrant inconsistency.

Conclusion
14.	No claims are allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643